DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 9/9/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tang et al. (U.S. Patent 10,155,587).

In regards to claim 1, Tang et al (henceforth referred to as Tang) disclose a method comprising:
scanning an environment with a sensor and producing sensor data.  Tang teaches a UAV that scans a potential target or area to produce sensor data.  Tang discloses using a camera to scan for potential threats (human faces to compare to a database);
detecting a threat within the environment from the sensor data.  Tang teaches detection of a potential threat;
determining the location of the threat.  The drone system of Tang provided the location of the threat; and
dropping one or more barriers.  Tang teaches dropping a net over a threat (col. 3, lines 43-58 and figure 6).

In regards to claim 2, Tang discloses that the sensor data includes sensor location data.  Tang teaches tracking and identifying the exact location of the target (whether for rescue or for targeting a threat, Tang discloses GPS location data).

In regards to claim 3, Tang discloses that the sensor data includes sensor angle, position, or directionality data.  Tang teaches using GPS with position data.

In regards to claim 4, Tang discloses moving the drone to a location near the threat.  Tang teaches positioning the drone at or near the threat.

In regards to claim 5, Tang discloses moving the drone to a location between the threat and a potential target.  Tang teaches a scenario where a drone is positioned between a user (target of threat) and an attacker (threat) to eventually neutralize the attacker (see figure 20).

In regards to claim 6, Tang disclose moving the drone to a location near a target (see figure 20)

In regards to claim 7, Tang disclose a drone that executes the method of claim 1.  Tang teaches a drone that functions in the manner claimed.

In regards to claim 8, Tang discloses a method comprising:
scanning an environment with a sensor and producing sensor data.  Tang teaches scanning a location and accumulating data relative to a potential threat;
detecting a threat within the environment from the sensor data.  Tang teaches detection of a possible attacker/threat;
determining the location of the threat.  After detection, the drone system of Tang verifies the location utilizing GPS;
exposing an adhesive surface, and
directing the drone toward the threat.  Tang teaches a net that may be coated with an adhesive and directed towards a threat (col. 12, lines 5-9).

In regards to claim 9, Tang discloses that the sensor data includes sensor location data.  Tang teaches tracking and identifying the exact location of the target (whether for rescue or for targeting a threat, Tang discloses GPS location data).

In regards to claim 10, Tang discloses that the sensor data includes sensor angle, position, or directionality data.  Tang teaches using GPS with position data.

In regards to claim 11, Tang discloses moving the drone to a location between the threat and a potential target.   Tang teaches a scenario where a drone is positioned between a user (target of threat) and an attacker (threat) to eventually neutralize the attacker (see figure 20).

In regards to claim 12, Tang discloses a drone that executes the method of claim 8.  Tang teaches a drone that functions in the manner claimed.

In regards to claim 13, Tang disclose a method comprising:
scanning an environment with a sensor and producing sensor data.  Tang teaches scanning a location and accumulating data relative to a potential threat;
detecting a threat within the environment from the sensor data.  Tang teaches detection of a possible attacker/threat;
determining the location of the threat.  After detection, the drone system of Tang verifies the location utilizing GPS;
directing a launcher toward the threat based on the location, and
launching a projectile, gas or fluid at or near the threat.  Tang teaches directing a drone with a “launching” device to project a liquid/spray at a potential attacker/threat (see figures 6 and 7).

In regards to claim 14, Tang discloses that the sensor data includes sensor location data.  The GPS system of Tang monitors location data.

In regards to claim 15, Tang discloses that the sensor data includes sensor angle, position, or directionality data.  Tang teaches using GPS with position data.

In regards to claim 16, Tang discloses moving the drone to a location near the threat.  Tang teaches positioning the drone at or near the threat.

In regards to claim 17, Tang discloses moving the drone to a location between the threat and a potential target.  Tang teaches a scenario where a drone is positioned between a user (target of threat) and an attacker (threat) to eventually neutralize the attacker (see figure 20).

In regards to claim 18, Tang disclose moving the drone to a location near a target.  Tang teaches positioning the drone at or near the threat.

In regards to claim 19, Tang discloses a drone that executes the method of claim 13.  Tang teaches a drone that functions in the manner claimed.

Summary/Conclusion
Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641